DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/655757, filed on 6/26/2015
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 is considered by the examiner.
Drawings
The drawings submitted on 1/15/2020 have been considered. 
Claim Objections

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate 
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2, 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goebel et al. (US Publication 2006/127706).
Regarding claims1and2 the Goebel ‘706 reference discloses a fluid How plate for anelectrochemical fuel cell assembly, comprising a first plurality of Huid flow channelsextending across an area of the flow plate to define a flow field of the fluid flow plate, thefirst plurality of fluid flow channels defining one of a cathode fluid flow field, a coolant flow field and an anode fluid field, an array of first fluid transfer points disposed along an edge of the flow field for communicating fluid into or out of the first plurality of fluid flow channels: a first distribution gallery having a first periphercheral edge portion bounded by the array of first func transfer points and having at least two second peripheral edge portions each bounded by an array of second thud transfer points disposed along fluid access edges of the fluid low plate, the first distribution gallery configured for fluid communication and fluid distrioution between the array of first fluidtransfer points and the arrays of second fluid transfer points, the al least two secondperipheral edge porlions being disposed al oblique angles to the first peripheral edgeporlion such that the total length of the array of second fluid transfer points is al least aslong as, the length of the array of first fluid transfer points (Fig. 5).

Regarding claim 14, the Goebel ‘706 reference disclose in which the at least two cathode fluid access edges comprises castellated structure.
Regarding claim 15, the Goebel 706 discloses the fluid flow plate in which the first gallery is shaped such that the total length of the arrays of second fluid transfer poindisposed along the two second perisheral edge portions is at least 1.2 times longer than the length of the array of first fluid transfer point (measured Fig. 6).
Claim(s) 1-17 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Marianowaki et al. (US Patent 5,227,256).
Regarding claims 1and2, Maranowaki et al. reference discloses a fluid How plate foran electrochemical fuel cell assembly, cornprising a first plurality of fluid flow channelsextending across an area of the flow plate to define a flow field of the fluid How plate, thefirst plurality of fluid flow channels defining one of a cathode fluid flow field, a coolantHud flow fieid and an anocie fluid flow field, an array of first fluid transfer points disposedalong an edge of the flow field for communicating fluid into or out of the first plurality ofHuld flow charinels: a first distribution gallery having a first perioheral edge portianbounded by the array of first uid transfer points and having at least Iwo secondpericheral edge portions each bounced by an array of second fluid transfer pointsdisposed along fluid access edges of the fluid flow plate, the first distribution gallerycomigured for fluid cormmunication ark fluid distribulian between ihe array of first fluidtransfer points anc the arrays of second fluid transfer points, the al least two secondperipheral edge portions being 
Regarding claim 5, the Maranowaki et al. reference dislcoses the array of first fluid transfer pints and the array of the third fluid transfer points are superposed on one another since they are stacked.
Regarding claim 3,4,6, the Maranowaki et al. reference discloses a second plurality of fluidflow channels extending across the area that defines the flow fleld, the second plurality of fluidflow channels defining different one of a cathode fluid flow field, a coolant fluid flow fleld andan anode fluid How field than the first plurality of fluid flow channels (large area cells, in theorder of 16000) plate: an array of third fluid transfer points disposed along an edge of the flowfleld for communicating fluid inte ar out of the seconc plurality of fluid flow channels; a seconddistribution gallery having a first peripheral edge portion bounded by the array of third fluidtransfer points anc having at least two second peripheral edge portions each bounded by anarray of fourth fluid transfer points disposed along additional fluid access edges of the fluid flowplate, the second distribution gallery configurect for fluid communication and fluid distributionbetween the array of third fluid transfer points and the arrays of fourth fluld transfer points,the at least two second peripheral edge portions of the second distribution gallery beingdisposeci at oblique angles to the first peripheral edge portion of the second distribution gallerysuch that the total leneth of the arrays of fourth fluid transfer points is at least as long as, thelength of the array of third fluid transfer points (Combination of Fig. 4, Fig. 1 and 2)..

Regarding claim 8, the Maranowaki ef al. Reference discloses the first distributio gallery and the second distribution gallery are at least partially overlapping one another (Fig. 1).
Regarding claim 9, the Maranowaki et al, reference discloses the total length of thearrays of fourth fluid transfer points is longer than the length of the array of third fluid transfer points.
Regarding claim 10, the Maranowski et al. reference discloses the second distribution gallery comprises an open array of raised features.
Regarding claim 11, the Maranowaki el al. reference discloses fluid flow plate in which the fluid access edges of the fluid flow plate comprise internal edges of the flow plate (inner surface of the face, inner groove)..
Regarding claim 12, the Maranowaki et al. reference discloses the internal edges of theflow plate form at least part of at least one part passing through the flow plate (one of 224)..
Regarding claims 13, Maranowaki et al. discloses further comprising passing fluid through each fluid flow channel.
Regarding claim 14, the Maranowaki et al. reference disclose in which the at least two cathode fluid access edges comprises castellated structure.

Regarding claim 16, Maranowaki et al. discloses the total length of the at least two arrays of second fluid transfer points is longer than the length of the array of first fluid transfer points. 
Regarding claim 17, Maranowaki et al. discloses the first distribution gallery comprises an open array of raised features (flow field grooves).
Claim(s) 1-8, 11-15 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipatedbyGoebel et al. (US Publication 2007/0082252, herein referred to Goebel ‘252).
Regarding claims 1and2, the Goebel '252 reference discloses a first plurality of    fluidflowchannels extending across an area of the flow plate to define a flow field of the  fluid flow plate,an array of first fuid transfer points disposed along an edge of the flow     field for communicatingfluid into or out of ine fluid flow channels, a gallery having a first peripheral  partionbounded by the array of first fluid transfer points and having al least two  second peripheral edgeportions each bounded by an array of second fluid transfer points disposed along fluid accesssdues of the fluid flow plate, the atleast the second peripheral edge portions (Fig. 6, 3 or more,144) being disposed at oblique angles to the first peripheral edge portion such that the totallength of the array of second fluid transfer poi
Regarding claims 3,4,and6, the Goebel '252 discloses a series of these bipolar   platesand therefore the Goebel ‘252 reference discloses including a second plurality of     fluid flowchannels extending across the area ihat defines ine flow field. An array of third     fluid transferpoints disposed along an edge of the flow field for communicating fluid into or out of tne secondplurality of fluid flow channels, a second gallery having a first               perigheral edge partion boundedby ine array of third fluid transfer points and having al least iwo second peripheral edge portionseach bounded by an array of fourth fluid transfer points  disposed along additional fluid accesssdues of the fluid flow plate, the al least have second peripheral edge portions of the secondgallery being discosed al oblique angles fo the first peripheral edge portion of the secand gallerysuch thai the total length of the arrays of fourth fluid transfer points is at least as long as,and preferably jonger than, the length ofthe array of third fluid transfer points (Figures 5 and 6).
	Regarding claim 5, the Goebel ‘252 discloses the array of first fluid transfer points and the array of third fluid transfer points are superposed on one another (stacked).
Regarding claim 7, the Goebel ‘252 discloses the flow plate in which the coolant      access edges comprise a castellated structure.
Regarding claim 8, Goebel ‘252 discloses the first distribution gallery and the second distribution gallery are at least partially overlapping one another (stacked).

Regardingclaim12,the Goebel “252 discloses the internal edges of the flow plate  form at least part of at least one port passing through the flow plate.
Regarding claim 13, the Goebel ‘252 discloses further comprising passing fluid through each fluid flow channel.
Regarding claim 14, the Goebel ‘252 discloses the at least two cathode fluid access edges comprise a castellate structure (groove from flow fields)
Regarding claim 15, the Goebel '252 discloses the fluid flow plate in which the     firstgallery is shaped such thal the total length of the arrays of second fluid ransfer points disposedalong the two second peripheral edge portions ts at least 1.2 times longer, or preferably at least1.2 times longer, than the length of the array of first fluid transfer point (measured Fig. 6)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,541,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation does not preclude one another. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,170,772. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation does not preclude one another. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725